Title: From George Washington to Coggeshall Olney, 18 February 1783
From: Washington, George
To: Olney, Coggeshall


                        
                            Sir
                            Head Quarters Newburgh 18th February 1783
                        
                        The whole of the Official Report of my Lord Stirling respecting the late movement of a Detachment of the
                            Rhode Island Regiment into the district of Vermont having been forwarded by me to Congress the Honorable Mr Arnold
                            conceived his reputation in some degree affected thereby and hath written to me twice on the subject of the report so far
                            as it related to himself personally—It is therefore my particular direction that you will (with due precautions of
                            secresy) cause a speedy and pointed compliance to be made with the request contained in the following extract of a Letter
                            of the 11 instant from Mr Arnold, and inform me of the result by as early an Opportunity as possible.
                    
                       "I have taken the liberty (says Mr Arnold) to inclose a number of interrogations which I am desirous should
                            be answered in the most explicit manner by Captain McComber under Oath—and am necessitated to give you the trouble to
                            direct that it be done as well that you may be informed of what passes on the occasion to whom the Report was made as
                            because you can direct it to be done in a manner which shall consist with that secresy which the ground of Captain
                            McCombers Mission may require.
                        "From the personal knowledge I have of that young Gentleman, who I ever esteemed as a person of probity I
                            cannot suppose him capable of designing an injury to me and therefore conclude he has either inadvertently imposed on
                            himself, or has been vilainously imposed upon by others in this affair." I am Sir Your most Obed. Servant
                        Go: Washington
                    